PER CURIAM
In this criminal case, defendant appeals three convictions for possession of a controlled substance and the revocation of a separate probation he was serving. As the state concedes, defendant’s convictions must be reversed and remanded for trial under State v. Westlund, 75 Or App 43, 705 P2d 208, rev allowed 300 Or 332 (1985).1 However, defendant’s probation revocation — which was based on matters other than the three convictions — was not erroneous. It is affirmed.
Case number C84-12-35437 reversed and remanded; case number C83-07-33480 affirmed.

 Defendant’s other arguments for reversal of these convictions are not well taken.